Title: From George Washington to Brigadier General William Smallwood, 25 February 1778
From: Washington, George
To: Smallwood, William



Dear Sir
Head Qrs Valley Forge Feby 25th 1778

I yesterday received your Two favors of the 15th and 21st Instant.
I thank you much for the trouble you took in procuring the several Articles, which came by Serjeant Sprigg. The Caledonian pistols and both Swords I return—The latter are too small. I wish to be informed

by the earliest opportunity of the prices of the other Articles, that I may transmit you the Money.
I will order the Directors of the Hospitals to furnish medicine & supplies for the Sick at Newport—In the mean time the Quarter Master of the division will accomodate them, as well as it may be in his power. I approve of your proposal for innoculating, and wish the business to go on as fast as possible.
I am sorry to find that you are under inconveniences with respect to provisions, and seem to apprehend that bad consequences may result from the supplies we are drawing from below for the use of this Army. This is the result of an irresistible necessity, and such as, under the present circumstances of Affairs, cannot be avoided. I have been obliged to exert every nerve to keep the Troops here together, and I trust you will spare no pains in your power to accomodate those with you. I should hope sufficient supplies may be drawn for them from the Country below, and from the adjacent Counties in Maryland, notwithstanding what we are getting. The conduct of Mr Huggins has been much complained of—Colo. Blaine who is about Wilmington or the Head of Elk had been spoken to about him—I wish you to represent to him his conduct again, and get him removed—If he neglects to do it, you will appoint Captn Rumford to act in that line, and I’ll direct Colo. Blaine to supply him with money. I approve your seizing Canby’s Flour, as I have not the smallest doubt from your information, but it was designed for the Enemy. You will keep an account of the quantity, and also of the quality.
I wrote you by Colo. Blaine respecting Mr Rutherford and about sending Officers to Maryland.
I must request you to make me Regular returns every week of the Troops under your command. It is a necessary duty, and unless it is done, it is impossible to know the state of the Army, or how to regulate many Essential matters.
With respect to the board of the Officers wives, It is a matter, you must determine yourself. I imagined they had been sent to Philadelphia soon after the prize was taken. I do not know that the public will suppose themselves liable for it, as they do not consider them as prisoners, and it might be deemed ungenerous, to make the Ladies pay it themselves after so long a detention. As you and Your Officers only, have had the pleasure of their company & conversation, I believe you must adjust the matter among you, as well as you can. But it were to be wished, the Ladies may be sent in to their Friends without further delay, as their continuance, where they are, can only serve to increase the expence and the difficulty of getting rid of them.
I can not find from inquiry that Patrick McCord belongs to any Regiment

here & therefore send him back according to your request. I am Dr Sir with great esteem & regard Your Most Obedt servt

Go: Washington


P.S. Upon consideration of the situation of New port, I think if a more interior place could be conveniently got, proper for a Hospital, it were to be wished—Tho it is not immediately on the Delaware, yet it lies rather too much exposed.

